EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 6, 2009, with respect to the consolidated financial statements and internal control over financial reporting in the Annual Report of P.A.M. Transportation Services, Inc. on Form 10-K for the year ended December 31, 2008. We hereby consent to the incorporation by reference of said reports in the Registration Statements of P.A.M. Transportation Services, Inc. on Forms S-8 (File Nos. 333-80505 and 333-145778). /s/ GRANT
